Citation Nr: 0032672	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-15 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision by the 
St. Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1998, a statement of the case was issued in January 
1999, and the veteran's substantive appeal was received in 
August 1999.  The veteran's claims file was subsequently 
transferred to the Chicago, Illinois, Regional Office (RO) 
due to a change of residence.

The veteran was afforded a Board video conference hearing in 
April 2000, at which time he indicated he was accepting the 
video conference hearing in lieu of an in-person hearing; a 
transcript of that hearing is of record.

Evidence pertinent to the issue on appeal (an April 2000 
letter from a Va health professional) was received at the 
Board in May 2000.  The veteran has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).

A January 2000 rating decision denied the veteran's request 
of entitlement to service connection for hepatitis C and also 
denied a compensable rating for the veteran's service-
connected scalp scar disability.  These issues are not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor upon which a diagnosis of 
PTSD has been made.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
Detailed information has been requested from the veteran.  
Service medical and personnel records have been obtained.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran has been afforded 
VA examinations.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, the Board will 
proceed to consider the claim on the merits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, _____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and the claimed inservice 
stressor; and credible evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

VA medical records reflect diagnoses of PTSD, and a VA 
examiner has opined that the veteran's PTSD is related to 
events in Vietnam.  However, the Board notes that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether there exists a stressor that has been 
verified so as to support the diagnosis of PTSD.

The Board first observes that if a claimed stressor relates 
to combat, service department evidence that the veteran 
engaged in combat, or received certain personal awards 
normally associated with combat, will be accepted (in the 
absence of evidence to the contrary) as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, supra.

The veteran had active duty service in Vietnam from February 
1969 to February 1970.  Personnel records indicate that he 
served as an ammunition storage specialist and a forklift 
operator.  Service medical records reflect no treatment or 
diagnosis of a psychiatric disorder.

There is no indication that the veteran received any 
decorations evidencing combat.  Further, service personnel 
records do not document combat.  The Board finds that there 
is no persuasive evidence that the veteran "engaged in 
combat with the enemy."  Consequently, the Board must 
examine the veteran's account of the stressful incidents he 
reportedly experienced in light of other evidence of record 
for corroboration.

In his testimony and examinations, the veteran has identified 
the following situations and events as stressors:  regularly 
sleeping next to an ammunition dump; performing guard duty at 
ammunition dumps; seeing body bags; coming under attack while 
supporting ammunition convoys from Cam Ranh Bay; witnessing 
casualties from an ammunition dump explosion; and 
experiencing guilt over the deaths of several members of an 
"attached unit" who were ambushed during an ammunition 
convoy.

The veteran has repeatedly indicated that he can not remember 
specific details concerning his stressors; in fact, the 
veteran has stated that he does not even remember the names 
of his own units to which he was assigned.  VA medical 
personnel have confirmed that the veteran suffers from 
cognitive problems.  In his July 1999 letter, a VA staff 
psychologist remarked that the veteran was "genuinely unable 
to remember enough specific details" concerning his 
stressors.  Consequently, due to the confirmation by VA 
medical personnel of the veteran's inability to remember 
events and provide details of his claimed stressors, the RO 
has not forwarded the veteran's case to the Department of the 
Army in an attempt to verify the veteran's stressors in this 
case.

After a careful review of the evidence, the Board must 
conclude that the claimed stressors have not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  Although the evidence shows that 
the veteran currently has a diagnosis of PTSD, and it appears 
that a VA examiner has linked the condition to events in 
Vietnam, service connection also requires that there be 
credible supporting evidence showing that the claimed in-
service stressors actually occurred.  While the question of 
whether a proven stressor is sufficient to support a 
diagnosis of PTSD is a medical question, the question of 
whether an alleged stressor actually occurred is a question 
for VA adjudicators.  Cohen, supra.  Accordingly, service 
connection for PTSD is not warranted.  The Board stresses to 
the veteran that it is the lack of supporting evidence of the 
claimed stressors which is the determinative factor in this 
case.  As noted above, since it has not been established that 
the veteran engaged in combat with the enemy, his statements 
alone are not sufficient to establish the occurrence of the 
alleged stressors.  There must be credible supporting 
evidence to corroborate the veteran's statements regarding 
stressors.  Cohen, supra.

In his July 1999 letter, the VA staff psychologist indicated 
that the veteran's current treatment "will eventually result 
in much clearer memories of traumatic events."  In the event 
that the veteran is able to provide more details concerning 
his alleged stressors, the Board would encourage him to 
submit an application to reopen his claim.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

